IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


JEANNE MARIE JOHNSON,                          )        No. 79120-6-I
                                               )
                       Appellant,              )
                                               )        DIVISION ONE
                       v.                      )
                                               )
GOODWILL INDUSTRIES,                           )
                                               )        UNPUBLISHED OPINION
                       Respondent.             )
                                               )

      MANN, C.J. — Jeanne Johnson appeals the trial court’s decision dismissing her

personal injury action against Goodwill Industries (Goodwill). We affirm.

                                                   I.

      In 2014, Johnson attempted to sit on a chair that Goodwill had priced for sale and

displayed outside the Burien Goodwill store. The chair collapsed and Johnson fell to

the ground, injuring herself. The incident was memorialized in an incident report

prepared by a Goodwill employee.

        Johnson sued Goodwill for damages. Johnson has a history of accidents and

injuries over the past 11 years, including a hip injury, an automobile accident, and a bus

accident.

      After an August 27, 2018, bench trial, the trial court issued a decision for

Goodwill. The court found that although Johnson established that Goodwill owed her a



         Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79120-6-I/2


duty of care, and that Goodwill breached that duty, she failed to meet her burden of

proof for causation. The court found that Johnson failed to present sufficient medical

testimony to establish causation between the liability-producing situation and her

claimed injuries. The court also found that Johnson failed to present the requisite

evidence that her medical bills were reasonable and that her treatment was necessary.

       Johnson unsuccessfully moved for reconsideration and a new trial. Johnson

appeals.

                                            II.

       At the outset, Johnson fails to articulate a basis for her appeal. An appellant

must provide an “argument in support of the issues presented for review, together with

citations to legal authority and references to relevant parts of the record.” RAP

10.3(a)(6). Without “adequate, cogent argument and briefing” appellate courts should

not consider an issue on appeal. Schmidt v. Cornerstone Inv. Inc., 115 Wn.2d 148,

160, 795 P.2d 1143 (1990). While we recognize that Johnson appears before us pro

se, we hold pro se litigants to the same rules of procedure and substantive law as an

attorney. In re Marriage of Olson, 69 Wn. App. 621, 626, 850 P.2d 527 (1993).

Because Johnson fails to explain how the trial court erred in granting a verdict for

Goodwill, we can only review the adequacy of the trial court’s written findings and

conclusions.

       Following a bench trial, this court reviews whether substantial evidence supports

the findings of fact and, if so, whether the findings support the conclusions of law. State

v. Homan, 181 Wn.2d 102, 105-06, 330 P.3d 182 (2014).



                                          -2-
No. 79120-6-I/3


       The trial court first correctly concluded that because Johnson offered no expert or

medical testimony to establish causation for her injuries, her claim fails as a matter of

law. See, e.g., Ugolini v. States Marine Lines, 71 Wn.2d 404, 407, 429 P.2d 213 (1967)

(medical testimony must establish that the liability producing situation more likely than

not caused the claimed injury). The trial court also correctly concluded that Johnson

failed to present evidence proving that her medical expenses were reasonable and

necessary. See Patterson v. Horton, 84 Wn. App. 531, 543, 929 P.2d 1125 (1997).

The trial court’s conclusions are supported by its findings of fact, which, in turn, are

supported by substantial evidence.

       Affirmed.




WE CONCUR:




                                           -3-